Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The amendment filed January 21, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The process of Claim 3 has removed the coupling agent being dripped into the reaction mixture of Step (2).  While this was done to overcome the previous §112b rejection because of the use of coupling agent, such removal of a process sub-step has introduced new matter.  There is no indication as to how one of ordinary skill in the art would be reasonable suggested the invention was conceived without the dripping sub-step based on the text of page 3 4th paragraph and the schematic of page 7.  Therefore, one of ordinary skill in the art is not reasonable suggested the inventors had in their possession the currently recited process Step (2) of the claimed invention for the above reason.  The coupling agent appears to be a mistranslation of co-catalyst and as such, it is recommended to add the text back into the specification and the claims to overcome the new matter situation and also replace each occurrence of coupling agent with co-catalyst.  
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: Applicant’s amendments to replace EDC with DCC are incomplete.  If EDC is truly a mistranslation or misnomer for DCC then it must be changed throughout the specification.  Additionally, page 6 of the specification amendment of January 21, 2022 (in the IFW, there are no page numbers on the specification amendment of January 21, 2022) in the last sentence the EDC is removed but not replaced so the resulting sentence no longer makes sense.
If the coupling agent is a misnomer for co-catalyst, then Applicant is advised to replace all references to coupling agent too.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The process of Claim 3 has removed the coupling agent being dripped into the reaction mixture of Step (2).  While this was done to overcome the previous §112b rejection because of the use of coupling agent, such removal of a process sub-step has introduced new matter.  There is no indication as to how one of ordinary skill in the art would be reasonable suggested the invention was conceived without the dripping sub-step based on the text of page 3 4th paragraph and the schematic of page 7.  Therefore, one of ordinary skill in the art is not reasonable suggested the inventors had in their possession the currently recited process Step (2) of the claimed invention for the above reason.  The coupling agent appears to be a mistranslation of co-catalyst and as such, it is recommended to add the text back into the specification and the claims to overcome the new matter situation and also replace each occurrence of coupling agent with co-catalyst.  
Claims 4-26 are rejected based on their dependency to Claim 3.
Allowable Subject Matter
Claims 3-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art is Hu et al., “Novel poly(arylene ether ketone)/poly (ethylene glycol)-grafted poly (arylene ether ketone) composite microporous polymer electrolyte for electrical double-layer capacitors with efficient ionic transport” which fails to teach or suggest any of the Ar groups now recited by the claims.  There is motivation to practice Hu to arrive at the claimed invention using any of the Ar groups recited without the benefit of hindsight. 
Response to Arguments
	Applicant’s claim amendments and remarks filed January 21, 2022 have been fully considered and are sufficient to overcome the Hu rejection. Said rejection is withdrawn.  The various §112 rejections of record are also overcome due to Applicant’s claim amendments.  However, these claim amendments have introduced new matter in the claims along with the specification which necessitates new grounds of rejection and objections for the reasons outlined above.  The specification amendment of January 21, 2022 has been entered and Applicant is advised to make any future amendments based on the specification of January 21, 2022 because of this entry into the IFW.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1766